DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 6-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endle, WO 2015/123635.
	Endle discloses the claimed invention including a nonwoven hand pad comprising a monolithic substrate (100) having first and second opposed major surfaces (104, 108; see Figures, Page 2 Lines 14-15), wherein the first major surface includes (108) a first functional region configured for a first cleaning operation (various operations and embodiments discussed page 10 line 32 to page 11 line 21), and the second major surface (104) includes at least two functional regions configured for second and third cleaning operations (one functional region 
[AltContent: textbox (Second functional region, first array of scouring bodies)][AltContent: arrow][AltContent: textbox (Third functional region, second array of scouring bodies)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
2.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endle, WO 2015/123635 in view of Bolkan et al., US 7,310,847.
	Endle discloses all elements previously discussed above and further with regards to claim 28 describes a use where at least a portion of the first and second major surfaces of the hand pad (104, 108) are brought into contact with a soiled surface and a step of manually moving the pad about the soiled surface while maintaining the first major surface in contact with the soiled surface (page 12 lines 13-17). Endle does not describe a step of specifically manually folding the nonwoven hand pad.
	Bolkan teaches a method of use of a cleaning pad (2) that has first and second major surfaces (formed on 4 and 6, see Figures 1-2), the first major surface (6) is brought into contact with a soiled surface and is maintained in contact with the soiled surface for cleaning (when soiled surface faces surface 6 as oriented in Figure 1, Column 3 Lines 24-26) and further includes a step of manually folding the pad (as done by the user in Figure 1 by the user gripping the cleaning article, see also Column 4 Lines 18-22) so that a user can better grasp the cleaning pad in use (Column 1 Lines 58-62 and Column 4 Lines 18-37).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the use of the hand pad of Endle to .
3.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., FR 2723525 (see also computer generated English translation) in view of Nozari, US 2009/0276971.
	Johnson et al. disclose a hand pad comprising a foam backing layer having first and second major surfaces (2, see Figures), wherein the first major surface provides a first working surface that is substantially free of abrasive particles (bottom surface of 2 as oriented in Figures 1-2, see also pages 2-3 of English translation), a first scouring material affixed to a portion of the backing layer second major surface comprising a non-woven with abrasive particles evenly distributed on an exposed surface, thereby defining a first scouring surface (at 1’, see English translation page 12, “the face 1’ has been coated with a scouring and/or abrasive composition”; see Figures), and a second scouring material affixed to a portion of the backing layer adjacent the first scouring material comprising a non-woven web having an exposed abrasive surface comprising a semi-densified surface layer with an array of discrete spaced apart scouring bodies provided thereon, thereby defining a second scouring surface (at 3, see Figures 1-2; see also English translation, specifically the center paragraph on page 6 to the end of the first paragraph of page 7).  Johnson et al. does not disclose that the non-woven web of the first scouring material is fibrous.
Nozari teaches a non-woven hand pad having a nonwoven backing layer with opposed first and second major surfaces (210 or 230, see Figures, paragraphs 0024, 0026) with a scouring material affixed to a portion of the backing layer second major surface (220, see 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first scouring material of Johnson et al. for one that is fibrous, as taught by Nozari, so that the scouring material is more durable and long lasting.
Allowable Subject Matter
4.	Claim 3 is allowed.
Claims 14, 21-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches or suggests the invention of claims 3, 14, 21-23 and 26-27. In particular Endle, WO 2015/123635 does not include a first nonwoven material that is an open lofty fibrous nonwoven material having a continuous abrasive surface, the second nonwoven material is a fibrous nonwoven material having a semi-densified layer with the first array of spaced-apart scouring bodies arranged in the first pattern on the semi-densified layer.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 6-10, 13 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6.	Applicant's arguments filed 22 March 2021 with regards to claim 29 have been fully considered but they are not persuasive. 
The Applicant argues that “the alleged scouring bodies of Johnson are not discrete and spaced apart” and that Figure 2 “appears to show that its raised pattern (3) is formed by one continuous layer of material with raised portions and zones.” The Examiner respectfully disagrees. In summary of the Examiner’s interpretation of Johnson et al., disclosed is a hand pad comprising a foam backing layer (2, see Figures), a first scouring material affixed to a portion of the backing layer second major surface comprising a non-woven with abrasive particles evenly distributed on an exposed surface, thereby defining a first scouring surface (at 1’, see English translation page 12, “the face 1’ has been coated with a scouring and/or abrasive composition”; see Figures), and a second scouring material affixed to a portion of the backing layer adjacent the first scouring material comprising a non-woven web having an exposed abrasive surface comprising a semi-densified surface layer with an array of discrete spaced apart scouring bodies provided thereon, thereby defining a second scouring surface (at 3, see Figures 1-2; see also English translation, specifically the center paragraph on page 6 to the end of the first paragraph of page 7). “Discrete” is defined by www.merriam-webster.com as “constituting a separate entity: individually distinct”. While Figure 2 shows the scouring bodies (3) as formed of the same layer, each of the scouring bodies are individual and separated by the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ((3) spaced apart discrete bodies separated by regions (4))]
    PNG
    media_image2.png
    928
    601
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg